Citation Nr: 1039377	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1973.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).  

During his September 2010 hearing before the Board, the Veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder, to include as due to his service-connected 
sleep apnea.  However, review of the Veteran's claims file 
reveals that this issue has not yet been adjudicated by the RO.  
Therefore, the issue of entitlement to service connection for a 
psychiatric disorder, to include as due to service-connected 
sleep apnea, is referred to the RO for appropriate disposition.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
sleep apnea has been manifested by difficulty sleeping, loud 
snoring, frequent awakenings at night, daytime hypersomnolence, 
and periods of time where he stops breathing in his sleep.  In 
addition, the Veteran's sleep apnea has required the use of a 
breathing assistive device, such as a continuous positive airway 
pressure machine (CPAP) or a bilevel positive airway pressure 
machine (BiPAP).  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
greater, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to an April 2009 readjudication of the Veteran's claim, 
letters dated in June 2006, October 2006, and August 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. 
Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by a 
re-adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the Veteran was provided with a VA 
examination in August 2006 with regard to his sleep apnea, and he 
has not indicated that the examination provided was inadequate or 
that his sleep apnea has significantly worsened since that time.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination provided is 
adequate, as it provides sufficient detail to determine the 
severity of and rate the Veteran's service-connected sleep apnea.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion regarding the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2010); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

As the current appeal is based on the assignment of an initial 
rating for a disability following the initial award of service 
connection for that disability, evidence contemporaneous with the 
claim and the initial rating decision is most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

The Veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected sleep apnea.  By 
an April 2008 decision, the Board granted service connection for 
sleep apnea based on 38 C.F.R. § 3.310(b), as the evidence showed 
that the Veteran's nonservice-connected sleep apnea was 
aggravated by his service-connected deviated septum.  In a June 
2008 rating decision, the RO effectuated the Board's decision, 
and awarded a noncompensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6847, effective March 3, 2006.

Service connection was granted for sleep apnea on a secondary 
basis, as the evidence showed that it was aggravated by the 
Veteran's service-connected deviated septum.  See 38 C.F.R. § 
3.310(b) (2010).  In this regard, 38 C.F.R. § 3.310(b) provides 
that any increase in the severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service-
connected.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id. at 
448; see also 38 C.F.R. § 3.322 (2010).  

The Veteran filed his claim for entitlement to service connection 
for sleep apnea in March 2006.  During the course of the 
Veteran's claim and appeal, VA revised 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service connection, 
effective October 10, 2006.  The intended effect of this 
amendment was to conform VA regulations to the Allen decision.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  However, given the possibility that these changes 
could be interpreted as substantive, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change to determine the appropriate initial 
evaluation for the Veteran's service-connected sleep apnea, 
because that version favors the Veteran.  38 U.S.C.A. § 5110 
(West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
As the Board is applying the pre-amendment version of 38 C.F.R. § 
3.310 to determine the appropriate initial evaluation for the 
Veteran's service-connected sleep apnea, the Board will evaluate 
the disability irrespective of any baseline, and the secondary 
condition shall be considered a part of the original condition.

The Veteran's sleep apnea is currently evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a 
noncompensable evaluation is assigned for sleep apnea which is 
asymptomatic but with documented sleep disorder breathing.  
38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent evaluation 
is warranted when there is sleep apnea with persistent day-time 
hypersomnolence.  Id.  A 50 percent evaluation is for application 
when there is sleep apnea which requires the use of a breathing 
assistance device such as a continuous airway pressure (CPAP) 
machine.  Id.  A maximum 100 percent evaluation is warranted when 
there is sleep apnea with chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or when sleep apnea requires 
tracheostomy.  Id.

VA and private treatment records from January 1974 through 
January 1994 are negative for any complaints of or treatment for 
sleep apnea.  However, in October 2006 and September 2010 
statements, the Veteran's wife, a registered nurse, reported that 
the Veteran has had symptoms of sleep apnea since the early 
1960's.  She noted that the Veteran's snoring is extremely loud 
with periods of time where he stops breathing.  She stated that 
she has to rouse him so that he starts breathing, and that his 
symptoms have become progressively more severe in the prior few 
years.  She further reported that the Veteran's sleep is 
disturbed to the point that he is always tired, and that it was 
affecting him physically and mentally, as he was tired, 
irritable, and nervous.

In May 2005, the Veteran underwent a private polysomnogram.  The 
report notes the Veteran's complaints of loud snoring with 
frequent awakening during the night.  He noted that he was 
observed to stop breathing and wake up suddenly, and that he had 
numerous awakenings throughout the night and was unrested in the 
morning with daytime sleepiness.  The impression was obstructive 
sleep apnea which was mild in terms of frequency, but which 
caused significant arousals of sleep.  The report notes that this 
was particularly pronounced when the Veteran was in a supine 
position, and that it was complicated to a mild degree by central 
apnea.  The report concluded that the Veteran should return to 
the sleep laboratory for a CPAP titration study to determine an 
optimal pressure for home use.  Later that same month, the 
Veteran underwent another private polysomnogram.  He reported a 
history of loud snoring and disruptive nighttime sleep.  The 
report indicates that the Veteran was "found on a previous study 
here to have mild obstructive sleep apnea with an apnea/hypopnea 
index of 7.6."  The report also notes that episodes were 
particularly prominent when the Veteran was on his back, and that 
he presented for a CPAP titration study.  The impression was 
obstructive sleep apnea syndrome, well controlled with positive 
airway pressure.  The report also reflects that the Veteran "did 
not tolerate CPAP satisfactorily but was well controlled with 
BiPAP (bilateral positive airway pressure)."  The report 
concluded that the Veteran should be prescribed a BiPAP for home 
use to be set on inspiratory pressure of 9 and expiratory 
pressure of 6.

A June 2005 private treatment record notes that a recent sleep 
study showed a combination of obstructive and mixed sleep apnea, 
and that the Veteran was intolerant of CPAP but did tolerate the 
BiPAP better.  The Veteran complained of chronic fatigue, daytime 
hypersomnolence, and frequent awakenings at night.  He indicated 
that he had a lot of snoring and that he felt weak and fatigued.  
He denied chest pain, orthopnea, and paroxysmal nocturnal 
dyspnea.  There was no chest congestion or productive cough, but 
there was a bit of irritative cough and postnasal drainage.  
Another June 2005 private treatment record indicates that the 
Veteran was diagnosed with sleep apnea and that his BiPAP mask 
was giving him a lot of trouble because he could not breathe 
through his nose.  The diagnoses included sleep apnea with a 
notation that the Veteran could not use his mask due to his nasal 
symptoms.  


A February 2006 private treatment record reflects that the 
Veteran "has known deviated septum long standing but has been 
diagnosed subsequently with obstructive sleep apnea and has had 
difficulty treating this due to his deviated septum."  The 
record also notes that the Veteran was "felt to be stable" at 
that time.

In August 2006, the Veteran underwent a VA respiratory 
examination.  The Veteran reported that he frequently awoke at 
night, had difficulty sleeping, snored loudly, and was observed 
to have apnea by his wife, who is a registered nurse.  He 
complained that his throat was irritated from being dry and that 
he would awaken with little energy or a feeling of being 
unrested, and that he was tired or fatigued all of the time.  He 
also reported daytime somnolence.  The Veteran stated that sleep 
apnea was diagnosed, and that he was prescribed a CPAP machine, 
which has helped, but that he had difficulty with the mask due to 
irritation in his nose.  The Veteran noted that, with change of 
two or three nasal airways, he continued to get some relief from 
the CPAP machine, but that he often took it off in the middle of 
the night due to discomfort.

Physical examination revealed the ear canals and tympanic 
membranes to be normal.  Palpation to the paranasal sinus 
elicited no tenderness.  The nasal airway was completely blocked 
on the left, secondary to the deviated nasal septum.  
Intranasally, there was no abnormal discharge, hypertrophy of the 
turbinates, or inflammation.  The oral cavity and oropharynx 
appeared normal.  There were some abnormalities to dental 
occlusion, and there was some temporomandibular joint pain on 
movement.  The diagnoses were deviated septum, left side, 
complete blockage; obstructive sleep apnea; and mild allergic 
rhinitis.  The VA examiner opined that the Veteran's sleep apnea 
"is significantly aggravated by the deviated nasal septum which 
occurred in the service."

In September 2006, the Veteran underwent a private overnight 
sleep study.  The report reflects that the Veteran had 19 apneas 
and hypopneas during the study for an index of 3.5 and oxygen 
saturation nadur of 89 percent.  Light snoring was present 
throughout the study.  Milder hypopnea with less than 4 percent 
desaturation were occasionally present.  The diagnoses were 
habitual non-apneic snoring, no significant obstructive sleep 
apnea, and severe subjective daytime sleepiness.


During a February 2008 hearing before the Board, the Veteran 
testified that he used a CPAP machine for his sleep apnea 
disorder and that his private doctors told him that his sleep 
apnea was aggravated by his deviated septum.

In a December 2008 private treatment note, C.G., R.R.T. stated 
that the Veteran was "diagnosed with obstructive sleep apnea on 
5/10/05" and that he was initially treated on nasal CPAP therapy 
which was not effective.  Thereafter, he was switched to nasal 
BiPAP therapy.  C.G. indicated that nasal BiPAP is the same as 
nasal CPAP with the addition of bilateral pressure.

In an undated private treatment record, R.P., C.R.T. reported 
that the Veteran was prescribed a bilevel positive airway 
pressure unit to treat his obstructive sleep apnea, and that he 
tried several masks but complained of difficulty tolerating the 
machine for extended sleep periods.

During a September 2010 hearing before the Board, the Veteran 
testified that he has difficulty sleeping, that he snores very 
loudly, and that he stops breathing during his sleep.  He noted 
that he has had to add a moisture component to his PAP machine 
because it was drying his nasal system.  He stated that he was 
diagnosed with sleep apnea in 2005 and that his treatment 
included using a CPAP machine.  He also indicated that his 
snoring started during active duty service.

After reviewing the evidence of record, the Board concludes that 
an initial evaluation of 50 percent, but no more, is warranted 
for the Veteran's service-connected sleep apnea.  The evidence of 
record reflects that the Veteran's sleep apnea has been 
manifested by difficulty sleeping, loud snoring, frequent 
awakenings at night, daytime hypersomnolence, and periods of time 
where he stops breathing in his sleep.  In addition, the medical 
evidence shows that the Veteran has required CPAP and BiPAP 
therapy for his sleep apnea.  Thus, as the evidence of record 
since service connection was granted demonstrates that the 
Veteran has required the use of a breathing assistive device such 
as a CPAP machine, an initial evaluation of 50 percent is 
warranted under the pertinent diagnostic criteria.  38 C.F.R. 
§ 4.97, Diagnostic Code 6847.  However, as there is no evidence 
that the Veteran's service-connected sleep apnea causes chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or that it requires tracheostomy, an initial 
evaluation in excess of 50 percent is not for application.  Id.  
Accordingly, an initial evaluation of 50 percent, but no more, is 
warranted for the Veteran's service-connected sleep apnea.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's sleep apnea is not so unusual 
or exceptional in nature as to render the rating for this 
disorder inadequate.  The criteria by which the Veteran's sleep 
apnea is evaluated specifically contemplate the level of 
impairment caused by that disability.  Id.  As demonstrated by 
the evidence of record, the Veteran's service-connected sleep 
apnea is manifested by difficulty sleeping, loud snoring, 
frequent awakenings at night, daytime hypersomnolence, and 
periods of time where he stops breathing in his sleep.  In 
addition, the Veteran's sleep apnea requires the use of a 
breathing assistive device, such as a CPAP or a BiPAP machine.  
When comparing this with the symptoms contemplated in the Rating 
Schedule, the Board finds that the schedular evaluation regarding 
the Veteran's sleep apnea is not inadequate.  An evaluation in 
excess of 50 percent is provided for certain manifestations of 
sleep apnea, but the medical evidence reflects that those 
symptoms are not present in this case.  Therefore, the schedular 
evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of 50 percent for 
the Veteran's service-connected sleep apnea at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see Fenderson, 12 Vet. App. at 126.  While there have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected sleep apnea, the evidence shows no distinct 
periods of time since service connection became effective, during 
which the Veteran's sleep apnea has varied to such an extent that 
a rating greater or less than 50 percent would be warranted.  
Id.; cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected 
by change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations).


ORDER

An initial evaluation of 50 percent, but no more, for sleep apnea 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


